Cobb, P. J.
(After stating the foregoing facts.) The averments of the petition, which was properly verified, were sufficient to make a case of irreparable damage. Camp v. Dixon, 112 Ga. 872. Such being the case, neither an allegation of insolvency nor a showing that the plaintiff had a perfect paper title was necessary. The answer, which was also properly verified, denied nearly all of the material allegations of the petition. The evidence in the affidavits produced at the hearing was conflicting. There was no abuse of discretion in granting the interlocutory injunction, upon the condition required. Even if the averments of the answer were sufficient to authorize the granting of an injunction at the instance of the defendants, there was no prayer in the answer for such relief. In Johnson v. Hall, 83 Ga. 281, there was a prayer for injunction by each party. Judgment affirmed.

All the Justices concur.